                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                            ROME DIVISION

           BRANDON COFFMAN,

               Plaintiff,

           v                            CIVIL ACTION FILE NO.
                                        4:18-CV-00022-HLM

           HARRY DALLAS BATTLE,
           in his individual capacity;
           JOHN DOE 1-5,
           in his or her individual capacity,

               Defendants.

                                      ORDER

                This case is before the Court on the Motion for

           Summary Judgment filed by Defendant Harry Dallas Battle

           ("Defendant") [21], and on the Motion for Summary

           Judgment filed by Plaintiff Brandon Coffman ("Plaintiff") [25].


AO 72A

(Rev.8/8

2)
            I.   Background

                 Keeping in mind that, when deciding a motion for

            summary judgment, the Court must view the evidence and

            all factual inferences in the light most favorable to the party

            opposing the motion, the Court provides the following

            statement of facts. Strickland v. Norfolk S. Ry. Co., 692

            F.3d 1151, 1154 (11th Cir. 2012). This statement does not

            represent actual findings of fact. Rich v. Sec'y, Fla. Dep't of

            Corr., 716 F.3d 525, 530 (11th Cir. 2013). Instead, the

            Court has provided the statement simply to place its legal

            analysis in the context of this particular case or controversy.

                 As required by the Local Rules, Defendant filed a

            Statement of Material Facts in support of his Motion for

            Summary Judgment ("DSMF"). (Docket Entry No. 21-1.)

                                           2
AO 72A

(Rev. 8/8

2)
           Plaintiff filed a response to DSMF ("PRDSMF"). (Docket

           Entry No. 27-1.)

               Plaintiff also filed a Statement of Material Facts in

           support of his own Motion for Summary Judgment

           ("PMSF"). (Docket Entry No. 25-1.) Defendant filed a

           response to PSMF ("DRPSMF"). (Docket Entry No. 29.)

               The Court addresses DSMF, PRDSMF, PSMF, and

           DRPSMF below.       Where one party has objected to a

           proposed fact, and the Court does not explicitly discuss the

           objection, that party can conclude that the Court has

           overruled the objection. If the Court does not reference a

           proposed fact or the substance of a proposed fact, the

           parties can conclude that the Court has found the proposed

           fact immaterial or unsupported.

                                        3
AO 72A

(Rev.8/8

2)
               A.   Factual Background

               The incidents at issue in this case occurred in the early

           hours of July 7, 2016. (DSMF ¶ 19; PSMF If 1.) On that

           date, Plaintiff was a pretrial detainee in custody of the Polk

           County Jail ("the Jail").     (DSMF    IT   16; PSMF    IT   1.)

           Defendant was then employed by the Polk County Sheriff's

           Office as a deputy sheriff with the rank of sergeant. (DSMF

           111; PSMF 1-[ 2.)

                On July 6, 2016, Defendant was assigned to work the

           night shift at the Jail. (DSMF 11 6; PSMF IT 4.) Another

           deputy sheriff, Officer Jadin Hudson, also worked the night

           shift on that date. (DSMF ¶ 10; PSMF IT 4.) The night shift

           began at 7:00 p.m. and ended at 7:00 a.m. (DSMF 11 6;




                                         4
AO 72A

(Rev.8/8

2)
            PSMF lj 4.) Defendant and Officer Hudson were both

            equipped with tasers. (DSMF ¶ 10; PSMF If 5.)

                At the start of the night shift on July 6, 2016, Plaintiff

            was housed in one of the Jail's side cells. (DSMF ¶ 16;

            PSMF ¶ 6.) The side cells are single-occupant cells located

            in the Jail's booking area. (DSMF IT 13; PSMF If 6.) Two

            other individuals, Inmate Wilson and Inmate Billingsley,

            were also housed in side cells at that time. (DSMF 11 23;

            PSMF IT 7.) Plaintiff's cell was S-10, Inmate Wilson's cell

            was S-11, and Inmate Billingsley's cell was S-08. (Id.)

                At one point during their shift, Defendant and Officer

            Hudson heard disruptive noises and yelling coming from the

            direction of cells S-10, S-11, and S-08. (DSMF 1121; PSMF

            ¶ 8.) According to Officer Hudson, Defendant warned the

                                          5
AO 72A

(Rev. 8/8

2)
            inmates in response that he would come to their cells and

            place them in restraint chairs if they did not stop. (DSMF

            24.) Restraint chairs are equipped with belt-like restraints

            for an inmate's wrists, ankles, and shoulders. (DSMF IT 27.)

            They are used to protect inmates from themselves, as well

            as to hold and discipline inmates who do not comply with jail

            rules and policies. (DSMF IN 25-26.)

                Eventually, in response to the noise, Defendant and

            Officer Hudson placed Inmate Wilson in a restraint chair.

            (DSMF ¶ 30.) Defendant and Officer Hudson also moved

            Inmate Wilson from S-11 to the "SCC" cell. (Id.) The SCC

            cell is larger than the side cells and is closer to the booking

            desk, thereby allowing officers to keep a closer eye on

            inmates. (DSMF ¶¶ 31-32.)

                                           6
AO 72A

(Rev. 8/8

2)
               After the officers moved Inmate Wilson, Plaintiff

           continued to yell and kick his cell doors. (DSMF ¶ 33;

           PSMF 1110.) Defendant and Officer Hudson responded by

           placing Inmate Billingsley in a restraint chair as well.

           (DSMF IT 34.) Plaintiff then resumed kicking his cell door

           and shouted that he was going to flood his cell. (DSMF ¶

           35; PSMF   li   10. ) This prompted Defendant and Officer

           Hudson to respond to Plaintiff's cell. (DSMF TT 38-39;

           PSMF 11' 10.)

               Around 12:12 a.m., Officer Hudson opened the door to

           Plaintiff's cell for Defendant. (DSMF   fq   44; PSMF 11 11;

           Video of Main Hall at 12:12:15.) Defendant then deployed

           his taser toward Plaintiff in "prong mode." (DSMF ¶ 44;

           PSMF 11 11; Video of Main Hall at 12:12:17.) Because one

                                        7
AO 72A

(Rev.8/8

2)
           of the taser's prongs missed Plaintiff's body, however, the

           taser was ineffective. (DSMF TI 46, 48.)

               After deploying his taser, Defendant removed Plaintiff

           from S-10 and ordered him to lay down in the hallway.

           (DSMF IT 47; PSMF IT 13; Video of Main Hall at 12:13:10-

           12:14:40.) Plaintiff complied. (Id.) Defendant then placed

           Plaintiff back in the cell and said that would come back and

           "kick Plaintiff's ass" if Plaintiff made any more noise. (PSMF

           ¶ 14; Pl.'s Ex. 1 (Docket Entry No. 22-1) at 9-10.1) Plaintiff


                1     Plaintiff's version of the facts relies heavily on an
           investigative report compiled by Special Agent Earl Glover.
           That report, in turn, relies substantially on Officer Hudson's
           account of these events. Defendant therefore objects to
           Plaintiff's statement of facts as inadmissible hearsay.
                  The Court recognizes that Special Agent Glover's
           report is itself hearsay. A district court may consider
           hearsay statements in evaluating a motion for summary
           judgment, however, "if the statement could be reduced to
                                          8
AO 72A

(Rev.8/8

2)
            alleges that he then became upset and asked Defendant

            why he had fired his taser. (PSMF ¶ 16; Pl.'s Ex. 1 at 10.)

            This question prompted Officer Hudson to reopen Plaintiff's

            cell, at which point Officer Hudson tased Plaintiff. (DSMF IT

            52; PSMF ¶ 17.)




            admissible evidence at trial or reduced to admissible form."
            Jones v. UPS Ground Freight, 683 F.3d 1283, 1293-94
            (11th Cir. 2012) (quoting Macuba v. Deboer, 193 F.3d 1316,
            1322 (11th Cir. 1999)).
                 Plaintiff may reduce the contents of the report to
            admissible form by calling Officer Hudson at trial. At that
            point, Officer Hudson's account would no longer be
            hearsay. This includes his recollection of Defendant's
            statements. See Fed. R. Evid. 801(2) (defining "hearsay" to
            exclude statements "offered against an opposing party," and
            "made by th[at] party in an individual or representative
            capacity").
                 Accordingly, the Court considers Special Agent
            Glover's investigative report when ruling on the Parties'
            Motions for Summary Judgment.
                                          9
AO 72A

(Rev. 8/8

2)
               Sometime around 12:17 a.m., Plaintiff admitted to either

           Defendant or Officer Hudson that it was he, not Inmate

           Billingsley, who had been kicking his cell door and shouting.

           (DSMF ¶ 55; PSMF ¶ 18.) The officers therefore released

           Inmate Billingsley from his restraint chair and placed Plaintiff

           in a restraint chair instead. (DSMF 11 56; PSMF ¶ 18.)

           Plaintiff was able to remove his left arm from its restraints,

           however, and he proceeded to flood his cell by overflowing

           a toilet. (DSMF irm 57-58; PSMF IT 19.)

                In response to the flooding, Defendant and Officer

           Hudson removed Plaintiff from S-10 and placed him in the

           SCC cell with Inmate Wilson. (DSMF        IT 59;   PSMF   IT   19.)

           Both Plaintiff and Inmate Wilson were in restraint chairs at

           this time. (DSMF IT 60; PSMF 1119.) Defendant then went

                                         10
AO 72A

(Rev.8/8

2)
           outside to turn off the water to S-10. (DSMF ¶ 61.) While

           Defendant was gone, Plaintiff again freed his arm and used

           it to flood the SCC cell. (DSMF ¶ 62; PSMF IT 19.)

               When Defendant received word that the SCC cell was

           also flooded, Defendant and Officer Hudson moved Plaintiff

           and Inmate Wilson to cell S-3. (DSMF ¶ 66; PSMF 11If 19-

           20.) S-3 is meant for inmates on suicide watch and thus is

           outfitted with a camera for observation. (DSMF IT 67; PSMF

           1121.) There were no sinks or toilets in S-3. (DSMF ¶ 69;

           PSMF IT 21.) Plaintiff and Inmate Wilson remained in their

           restraint chairs while the officers moved them to S-3.

           (DSMF ¶ 70.)    Officer Hudson secured the restraints on

           Plaintiff's left arm before moving him. (DSMF IT 71.)




                                       11
AO 72A

(Rev.8/8

2)
                  Video footage of S-3 shows that, at around 1:17 a.m.,

           Plaintiff once again freed his arm and used it to loosen

           Inmate Wilson's restraints. (DSMF 11% 76-77; PSMF IT 22;

           Video of S-3 at 1:17:45-1:18:36.) Defendant then received

           word from the Jail's control operator, Officer Larry Bedford,

           that Plaintiff was "out of his chair." (DSMF IT 72; PSMF IT

           24.)    Officer Bedford did not specify the way in which

           Plaintiff was "out of his chair." (DSMF IT 73.)

                  Defendant and Officer Hudson responded to S-3 at

           1:19 a.m. (DSMF IT 74; PSMF 1111 25-26; Video of S-3 at

           1:19:35.) Defendant instructed Officer Hudson to have his

           taser ready before opening the cell door, and to lase the

           mother fucker" if Plaintiff was out of his restraint chair.

           (PSMF 1125; Pl.'s Ex. 1 at 13.) Upon entering, Defendant

                                         12
AO 72A

(Rev.8/8

2)
           approached Plaintiff and tightened the restraint on Plaintiff's

           left arm. (DSMF 1180; PSMF ¶ 27; Video of S-3 at1:19:44.)

           Defendant then tased Plaintiff's abdomen multiple times in

           "drive stun" mode. (DSMF IT 81; PSMF IT 27; Video of S-3

           at 1:19:48-1:19:53.)

               After deploying his taser, Defendant leaned close to

           Plaintiff's face and spoke to him for a period of

           approximately forty seconds. (Video of S-3 at 1:20:00-1:20-

           41.) Video footage does not show Defendant's face during

           this time-frame, nor did it record sound. (Id.) According to

           Officer Hudson, however, Defendant told Plaintiff in that

           moment that "he would be better off dead," and that "if

           [Defendant] could, he would kill Plaintiff." (PSMF If 29; Pl.'s

           Ex. 1 at 13.) Defendant further said that, if Plaintiff caused

                                         13
AO 72A

(Rev 8/8

2)
           any other problems, Defendant would "tase Plaintiff's ass so

           bad his mother would not recognize him." (PSMF ¶ 30; Pl.'s

           Ex. 1 at 48.) Defendant and Officer Hudson exited S-3 at

           1:20 am. (DSMF If 85; Video of S-3 at 1:20:41.)

               Following this incident, Defendant placed the taser

           cartridges that he and Officer Hudson had fired into a

           container in the Jail's booking area.       (DSMF IT 90.)

           Defendant also prepared a "use of force" form documenting

           his decision to tase Plaintiff. (DSMF 1192.)

               Plaintiff later reported Defendant's actions to another

           employee of the Polk County Sheriff's Office. (PSMF 1134.)

           Later, at the request of the Polk County Sheriff, Johnny

           Moats, the Georgia Bureau of Investigation assigned

           Special Agent Earl Glover ("Agent Glover") to conduct a

                                        14
AO 72A

(Rev.8/8

2)
           criminal investigation into the tasing incident. (PSMF ¶ 35.)

           Agent Glover published his findings in an investigative

           report. (See generally Pl.'s Ex. 1.)

               B.   Procedural Background

               Plaintiff filed this action on January 27, 2018. (Docket

           Entry No. 1.) Defendant filed his Motion for Summary

           Judgment on November 28, 2018. (Docket Entry No. 21.)

           Plaintiff filed his Motion for Summary Judgment on

           December 1, 2018. (Docket Entry No. 25.) The briefing

           process for both Motions is now complete, and the Court

           finds this matter ripe for resolution.




                                          15
AO 72A

(Rev.8/8

2)
           II.   Legal Standard

                 Federal Rule of Civil Procedure 56(a) allows a court to

           grant summary judgment where "there is no genuine dispute

           as to any material fact and the movant is entitled to a

           judgment as a matter of law." Fed. R. Civ. P. 56(a). The

           party seeking summary judgment bears the initial burden of

           showing the Court that summary judgment is appropriate

           and may satisfy this burden by pointing to materials in the

           record. Jones v. UPS Ground Freight, 683 F.3d 1283, 1292

           (11th Cir. 2012). Once the moving party has supported its

           motion adequately, the burden shifts to the non-movant to

           rebut the motion with specific evidence that demonstrates

           the existence of a genuine dispute for trial. Id.




                                         16
AO 72A

(Rev.8/8

2)
               When evaluating a motion for summary judgment, the

           Court must view the evidence in the light most favorable to

           the party opposing the motion, and it must draw all

           reasonable inferences from the evidence in that party's

           favor. Morton v. Kirkwood, 707 F.3d 1276, 1280 (11th Cir.

           2013); Strickland, 692 F.3d at 1154. The Court also must

           "resolve all reasonable doubts about the facts in favor of the

           non-movant." Morton, 707 F.3d at 1280 (internal quotation

           marks and citations omitted). Further, the Court may not

           make credibility determinations, weigh conflicting evidence

           to resolve disputed factual issues, or assess the quality of

           the evidence presented.      Strickland, 692 F.3d at 1154.

           Finally, the Court does not make factual determinations.

           Rich, 716 F.3d at 530.

                                         17
AO 72A

(Rev.8/8

2)
               The Court further observes that the standard for

           summary judgment differs depending on whether the party

           moving for summary judgment also bears the burden of

           proof on a relevant issue.          As the Third Circuit has

           observed, a moving party without the burden of proof "has

           no obligation to produce evidence negating its opponent's

           case." Nat'l State Bank v. Fed. Reserve Bank of New York,

           979 F.2d 1579, 1582 (3d Cir. 1992). Instead, that party

           "merely has to point to the lack of any evidence supporting

           the non-movant's claim." Id.

                Where the moving party does bear the burden of proof

           on an issue, however, the movant's showing "must be

           sufficient for the court to hold that no reasonable trier of fact

           could find other than for the moving party." Calderone v.

                                          18
AO 72A

(Rev.8/8

2)
           United States, 799 F.2d 254, 259 (6th Cir. 1986) (quoting

           William W. Schwarzer, Summary Judgment           Under the

           Federal Rules: Defining Genuine Issues of Material Fact, 99

           F.R.D. 465, 487-88 (1984)). In other words, the moving

           party's evidence must be so overwhelming or undisputed as

           to every material fact that it "remove[s] genuine doubt from

           the issue altogether." Franklin v. Montgomery Cty., Md.,

           Civil Action No. DKC 2005-0489, 2006 WL 2632298, at *5

           (D. Md. Sept. 13, 2006) (quoting Hoover Color Corp. v.

           Bayer Corp., 199 F.3d 160, 164 (4th Cir. 1999)) (alteration

           in original).

           III. Defendant's Motion for Summary Judgment

                Defendant moves for summary judgment on each of

           Plaintiff's claims, which include: (1) a claim of excessive

                                        19
AO 72A

(Rev.8/8

2)
            force under 42 U.S.C. § 1983; (2) a claim of battery under

            Georgia law; and (3) a claim of intentional infliction of

            emotional distress under Georgia law. The Court addresses

            each of these claims and Defendant's arguments in turn.

                A.   § 1983 Claim

                Plaintiff has sued Defendant for damages under 42

            U.S.C. § 1983. That federal statute provides:

                "Every person who, under color of any statute,
                ordinance, regulation, custom, or usage of any
                State ... subjects, or causes to be subjected, any
                citizen of the United States ... to the deprivation of
                any rights, privileges, or immunities secured by the
                Constitution and laws, shall be liable to the party
                injured in an action at law [or] suit in equity. . . ."

            42 U.S.C. § 1983.

                Defendant contends, however, that he is entitled to

            qualified immunity from Plaintiff's § 1983 claim.             The

                                          20
AO 72A

(Rev. 8/8

2)
            doctrine of qualified immunity generally shields government

            officials from suits for civil damages, so long as they do not

            violate clearly established federal rights. Morris v. Town of

            Lexington, Ala., 748 F.3d 1316, 1321 (11th Cir. 2014)

            (quoting Pearson v. Callahan, 555 U.S. 223, 231 (2009)).

            "Qualified immunity balances two important interests—the

            need to hold public officials accountable when they exercise

            power irresponsibly and the need to shield officials from

            harassment, distraction, and liability when they perform their

            duties reasonably." Pearson, 555 U.S. at 231. The "driving

            force" behind qualified immunity is "to ensure that

            insubstantial claims against government officials be

            resolved prior to discovery and on summary judgment if

            possible." Morris, 748 F.3d at 1322 (internal quotation

                                          21
AO 72A

(Rev. 8/8

2)
           marks and citation omitted).

               To determine whether an official is entitled to qualified

           immunity, the Eleventh Circuit applies a two-part analysis:

           First, the defendant must prove that the allegedly

           unconstitutional conduct occurred within the scope of his or

           her discretionary authority. Penley v. Eslinger, 605 F.3d

           843, 849 (11th Cir. 2010). At this stage, the Court asks

           "whether the government employee was (a) performing a

           legitimate job-related function (that is, pursuing a job-related

           goal), (b) through means that were within [his or her] power

           to utilize." Holloman ex rel. Holloman v. Harland, 370 F.3d

           1252, 1265 (11th Cir. 2004).2


           2   In making this determination, the Court does not inquire
           "whether it was within the defendant's authority to commit
           the allegedly illegal act." Holloman ex rel Holloman, 370
                                          22
AO 72A

(Rev.8/8

2)
               Then, once the defendant shows that he or she acted

           within his or her discretionary authority, the burden shifts to

           the plaintiff to demonstrate: (1) that the defendant's conduct

           violated the plaintiff's constitutional rights and (2) that the

           constitutional rights at issue were "clearly established when

           the defendant committed the act complained of." Morris,

           748 F.3d at 1322 (internal quotation marks and citation

           omitted). This inquiry can begin with either prong. Id. at

           1322.   If the plaintiff fails to make either of these two

           showings, however, then the government official is immune


           F.3d at 1266 (internal quotation marks omitted). Instead,
           the Court must "look to the general nature of the
           defendant's action, temporarily putting aside the fact that it
           may have been committed for an unconstitutional purpose,
           in an unconstitutional manner, to an unconstitutional extent,
           or under constitutionally inappropriate circumstances." Id.

                                         23
AO 72A

(Rev.8/8

2)
           from suit. Keating v. City of Miami, 598 F.3d 753, 762 (11th

           Cir. 2010); see also Smith ex rel. Smith v. Siegelman, 322

           F.3d 1290, 1298 (11th Cir. 2003) (finding that defendants

           were entitled to qualified immunity based on plaintiff's failure

           to allege constitutional violation).

                Here, the Parties do not dispute that Defendant acted

           within his discretionary authority. The analysis therefore

           moves to whether Defendant violated Plaintiff's clearly

           established rights.    The Court first addresses whether

           Defendant did, in fact, violate Plaintiff's rights under the

           Fourteenth Amendment. It then addresses whether those

           rights were clearly established at the time of the claimed

           violation.




                                          24
AO 72A

(Rev.8/8

2)
                     I.   Constitutional Violation

                 Plaintiff claims that Defendant violated his right, under

           the    Fourteenth    Amendment      of   the   United   States

           Constitution, to be free from excessive force. To prevail on

           a claim of excessive force, a pretrial detainee must show

           that the force used against him or her was "objectively

           unreasonable." See Kingsley v. Hendrickson, 135 S.Ct.

           2466, 2473 (2015). The Court must assess a defendant's

           use of force "from the perspective of a reasonable officer on

           the scene, including what the officer knew at the time, not

           with the 20/20 vision of hindsight." Id. This analysis further

           must account for the "legitimate interests that stem from [the

           government's] need to manage the facility in which the

           individual is detained," as well as an official's "need[] to

                                          25
AO 72A

(Rev.8/8

2)
           preserve order and discipline and to maintain institutional

           security." Id. (internal quotation marks and citation omitted).

               The Supreme Court has observed that the following

           considerations may bear on the reasonableness of force:

           (1) the relationship between the need for the use of force

           and the amount of force used; (2) the extent of the plaintiff's

           injury; (3) any effort made by the officer to temper or limit

           the amount of force; (4) the severity of the security problem

           at issue; (5) the threat reasonably perceived by the officer;

           and (6) whether the plaintiff was actively resisting.       Id.

           These factors are not exhaustive or exclusive, and others

           may be relevant to a particular case. Id.

                Incidentally, the Eleventh Circuit applied these same

           factors to excessive force claims before the Supreme Court

                                         26
AO 72A

(Rev.8/8

2)
           decided Kingsley. See Danley v. Allen, 540 F.3d 1298,

           1307 (11th Cir. 2008) (requiring courts to consider (1) "the

           need for force," (1) "the relationship between that need and

           the amount of force used," (3) "the extent of the resulting

           injury," (4) "the threat to the safety of staff and inmates, (5)

           "as perceived by the responsible officer on the basis of facts

           known," and (6) "any efforts made to temper the severity of

           the forceful response"). Thus, earlier cases from this Circuit

           remain relevant to the inquiry of excessive force.         See

           Robinson v. Lambert, No. 18-11033, 2018 WL 5255238, at

           *5 (11th Cir. Oct. 22, 2018) (applying pre-Kingsley cases

           and noting that "the factors used [in this Circuit] to assess

           whether force was excessive were the same").




                                          27
AO 72A

(Rev.8/8

2)
                            i.   Relationship Between Need for Force
                                 and Force Used

                   Defendant contends that his decision to tase Plaintiff

           was necessary to "curtail Plaintiff's disruptive and dangerous

           behavior. . . and restore discipline to the jail." (Def.'s Reply

           (Docket Entry No. 30) at 5.) He argues that, when balanced

           against Plaintiff's misbehavior throughout the night, "the

           need for discipline warranted the force used by [Defendant]."

           (Id.)

                   The Court does not agree. A use of force becomes

           objectively unreasonable whenever it continues past any

           need for force, such as when a prisoner "has clearly stopped

           resisting." Danley, 540 F.3d at 1309. Where an officer uses

           substantial force against a person who "has decided to

           become compliant,         has been subdued,       is otherwise
                                          28
AO 72A

(Rev.8/8

2)
           incapacitated —that use of force is excessive." Id.; see also

           Robinson, 2018 WL 5255238, at *3. Although some force

           is justified where an inmate refuses repeated commands,

           further force is excessive once an inmate yields to the officer

           or is disabled. See Danley, 540 F.3d at 1307-09 (finding

           that a "short burst of pepper spray is not disproportionate to

           the need to control an inmate who has failed to obey a

           jailer's orders," but then concluding that continued force was

           excessive after the prisoner had stopped resisting).

                The Eleventh Circuit applies this same principle to

           excessive force claims under the Fourth Amendment. The

           applicable standard for Fourth Amendment claims is also

           "objective reasonableness." See Graham v. Connor, 490

           U.S. 386, 395-96 (1989). In the specific context of tasers,

                                         29
AO 72A

(Rev.8/8

2)
           the court has concluded that "unprovoked taser use against

           a non-hostile and non-violent suspect who has not

           disobeyed instructions violates that suspect's rights under

           the Fourth Amendment." Smith v. LePage, 834 F.3d 1285,

           1294 (11th Cir. 2016) (internal quotation marks and citation

           omitted).   Use of a taser against "a suspect who has

           repeatedly ignored police instructions and continues to act

           belligerently" is justified, however, primarily because "a

           taser might be preferable to a physical struggle causing

           harm to the suspect or the officer." Id. (quoting Fils v. City

           of Aventura, 647 F.3d 1272, 1278 (11th Cir. 2004)).

               Here, video recording of the incident shows that Plaintiff

           was not resisting at any point before Defendant employed

           his taser. Whatever problems Plaintiff may have caused

                                         30
AO 72A

(Rev.8/8

2)
           before the incident in S-3, and the evidence suggests there

           were several, Plaintiff was non-aggressive and compliant

           after Defendant entered his cell.        Plaintiff made no

           aggressive movements or gestures toward the officers, and

           Defendant does not allege that Plaintiff was disobeying any

           orders or commands at that time. Although it is true that

           prison staff had told Defendant that Plaintiff was "out of his

           chair," and the Court must view these events from

           Defendant's perspective at the scene, it should have been

           evident to Defendant upon entering the cell that Plaintiff was

           seated in his restraint chair and not making hostile

           movements.

               Plaintiff's earlier outbursts do not change this analysis.

           An inmate does not forfeit the right against excessive force

                                         31
AO 72A

(Rev.8/8

2)
            simply because he or she previously misbehaved or

            disobeyed orders. Rather, Kingsley teaches that an officer's

            use of force must be, at all times, proportional to the need

            for such force. Multiple decisions by the Eleventh Circuit

            have concluded that, where a plaintiff has stopped resisting

            or has become unable to resist, the need for substantial

            force also ceases. Thus, regardless of Plaintiff's earlier

            disruptions, Defendant's use of a taser against an

            unresisting inmate was disproportionate to the need for

            force in this case.

                          ii.     Extent of Injuries

                Defendant contends that Plaintiff's injuries from this

            incident were de minimis and thus cannot support a claim of

            excessive force. Indeed, Defendant asserts that "the de

                                            32
AO 72A

(Rev. 8/8

2)
            minimis nature of [Plaintiff's] alleged injury" is "perhaps the

            strongest factor" weighing against a finding of excessive

            force.

                In support, Defendant cites the Eleventh Circuit's

            decision in Riggins v. Beseler, which addressed a prison

            officer's use of a taser in drive-stun mode. 568 F. App'x

            850, 853 (11th Cir. 2014). The court found there that the

            plaintiff had not shown excessive force because, "[o]ther

            than [the plaintiff's] self-serving statement that he suffered

            scarring from the taser. ., he failed to submit any evidence

            that his injuries were more than de minimis." Id. (citing

            Bennett v. Parker, 898 F.2d 1530, 1533 (11th Cir. 1990).

            Other cases also make clear that an inmate must provide

            more     than   conclusory    allegations    of   injury   and


                                          33
AO 72A

(Rev. 8/8

2)
           uncorroborated affidavits. See Bennett, 989 F.2d at 1533-

           34 ("[The plaintiff's] claim of serious injury is only a

           conclusory allegation, unsupported by any physical

           evidence, medical records, or the corroborating testimony of

           witnesses, and we therefore discount it."); Brown v. Smith,

           813 F.2d 1187, 1189 (11th Cir. 1987) ("Since [the plaintiff's]

           affidavit includes only a most conclusory allegation that his

           injury was serious, we discount his conclusion . . . .").

               Here, Plaintiff has provided more than unsupported

           allegations. The record includes photos of the burns that

           Plaintiff sustained from Defendant's taser. (See Pl.'s Ex. 6

           (Docket Entry No. 22-6).) Plaintiff thus has not failed, as the

           inmate in Riggins did, to corroborate his injuries with

           physical evidence.    Furthermore, although the Eleventh

                                         34
AO 72A

(Rev.8/8

2)
           Circuit expects inmates to show "some evidence of injury

           beyond a minimal one," it does not require the plaintiff to

           "sustain a permanent injury." Bennett, 898 F.2d at 1533.

               Defendant appears to argue at points that taser-related

           injures are always, categorically, de minimis injuries. To

           accept this argument would be effectively to conclude that

           taser use can never constitute excessive force. That is

           plainly not true. See Smith, 834 F.3d at 1294 (holding that

           "unprovoked taser use against a non-hostile and non-violent

           suspect . . . violates that suspect's rights") (internal

           quotation marks and citation omitted). The Court therefore

           declines to find that tasers are de minimis force as a matter

           of law.   Rather, Plaintiff's evidence of injury, showing

           multiple burns and scarring across his abdomen, is sufficient

                                        35
AO 72A

(Rev,8/8

2)
           to support his claim of excessive force.

                          iii. Efforts to Temper or Limit Force

                Defendant contends that he tempered his use of force

           against Plaintiff by deploying his taser in drive-stun mode,

           which is the "least severe" method of taser use. (Def.'s

           Reply at 7.) As the Court discusses more fully below, drive-

           stun mode is less intrusive than other methods of deploying

           a taser. This factor therefore does weigh in Defendant's

           favor, at least insofar as Defendant did not use the most

           force of which he was capable.         Because the Court

           concludes that Defendant was not entitled to use substantial

           force of any kind, however, this finding does not foreclose

           Plaintiff's claim.




                                        36
AO 72A

(Rev.8/8

2)
                         iv. Severity of Security Problem & Threat
                             Perceived by the Officer

               Taking the fourth and fifth factors together, the Court

           finds that Defendant's use of force was excessive in relation

           to the security threat posed by Plaintiff. Defendant identifies

           two ways in which Plaintiff, from his perspective at the time,

           appeared to be a security risk: First, Plaintiff had caused

           numerous disruptions throughout the night and already had

           flooded two cells before being placed in S-3.         Second,

           Officer Lambert advised Defendant that Plaintiff was "out of

           his chair" just before the tasing occurred.

                Although it appears undisputed that Plaintiff made

           himself a disciplinary headache throughout Defendant's

           shift, both by loudly banging on his cell door and by flooding

           multiple cells, all of these earlier issues were seemingly
                                          37
AO 72A

(Rev.8/8

2)
           under control before the tasing occurred.        Plaintiff had

           ceased making noise by that time, and S-3 did not have

           running water as Plaintiff's other cells had. Thus, as also

           discussed above, the Court cannot agree that Plaintiff's

           earlier outbursts warranted Defendant's use of a taser, or

           any type of force for that matter.

               Defendant did have greater cause for concern,

           however, based on Officer Bedford's warning that Plaintiff

           was "out of his chair."        Viewing the situation from

           Defendant's perspective at the time he entered S-3, there

           was a significant risk that Plaintiff had escaped his restraint

           chair and could pose a physical danger to others.

           Defendant and Officer Hudson therefore had ample reason

           to ready their tasers before entering the cell. Indeed, had

                                         38
AO 72A

(Rev.8/8

2)
           either officer deployed their taser as a precautionary

           measure, in an attempt to disable Plaintiff before he could

           cause physical harm, such force might have been justified.

               Yet that is not what occurred. The evidence instead

           shows that Defendant entered S-3 without incident,

           approached Plaintiff, took the time to tighten Plaintiff's

           restraints, then engaged his taser at close range. Thus,

           while circumstances would have appeared dangerous when

           Defendant first received word that Plaintiff was "out his

           chair," Defendant's subsequent actions show that he did not

           perceive Plaintiff to be a physical threat.

               Indeed, because Defendant only resorted to force after

           securing Plaintiff's restraint chair, Defendant's choice to tase

           Plaintiff was gratuitous and, by all appearances, punitive.

                                          39
AO 72A

(Rev.8/8

2)
           As the Supreme Court has emphasized, government

           officials are forbidden from using force against pretrial

           detainees as a means of punishment. Kingsley, 135 S. Ct.

           at 2475 ("[P]retrial detainees (unlike convicted prisoners)

           cannot be punished at all, much less maliciously and

           sadistically.") (internal quotation marks and citation omitted).

               The Court also finds significant, with regard to this

           factor, that Defendant chose to use his taser in drive-stun

           mode. A taser has several modes of deployment, each

           having a different effect. One district court in this Circuit has

           described a taser's modes in the following way:

                    "Probe mode is what many people envision
                when they think of use of a Taser. In probe mode,
                two electrically charged probes are shot into a
                person's body, so that an electric current runs
                through the entire body.            This causes
                neuromuscular incapacitation. In other words, the
                                          40
AO 72A

(Rev.8/8

2)
               person loses control over her own body because
               her muscles and nerves are entirely occupied with
               completing the circuit. If an individual is struggling
               with the police or otherwise presents a danger, the
               neuromuscular incapacitation can create a window
               in which the individual will stop resisting and can
               be secured. Probe mode also causes intense
               [pain], felt throughout the body. []
                    In drive-stun mode, [however,] the probes are
               taken off the Taser so only fixed electrodes
               remain. The electrodes are able to complete a
               circuit through the air, showing an arc of
               lightning-like electricity. When touched to a
               person's body, the circuit is completed through the
               top layer of skin and fat, leading to an extremely
               painful burning sensation. . . . In drive-stun mode,
               a Taser is "a pain compliance tool with limited
               threat reduction." [] In other words, because it
               does not incapacitate an individual, it will not be as
               effective at ending a struggle, but it can cause an
               individual to comply with police orders by causing
               pain. . . .
                    Finally, three-point mode is the name for when
               an officer uses a Taser in both probe mode and
               drive-stun mode at the same time, incapacitating
               a person and causing her extra pain."

            Andrews v. Williams, No. 2:13CV136-MHT, 2015 WL
                                         41
AO 72A

(Rev. 8/8

2)
           5735652, at *2 (M.D. Ala. Sept. 30, 2015) (citation omitted).

           The court went on to emphasize that, although probe mode

           is a "more intrusive and painful experience" than drive-stun

           mode, drive-stun mode "does not provide the advantages of

           distance and incapacitation, which allow an officer to secure

           a suspect without exposing himself to potential injury." Id.

           at *6 (citation omitted).

                Rather, drive-stun use is a "pain-compliance technique."

           Id. The theory behind such techniques appears to be "part

           punishment and part threat," achieving its intended effect by

           "prodd[ing the subject] into cooperating for fear of receiving

           additional pain."' Id. The court in Andrews therefore found


                3   This characterization of drive-stun mode is
           consistent with Defendant's own theory of this case.
           Defendant argues that he was "entitled to use the taser in
                                         42
AO 72A

(Rev.8/8

2)
           that, although "[s]uch techniques have not been addressed

           by the Eleventh Circuit or the Supreme Court," pain

           compliance is nonetheless "profoundly troubling as a

           practice," and "it would seem dangerous to encourage

           frequent use of such practices." Id. (citing Whitley v. Albers,

           475 U.S. 312, 320-21 (1986)).

               The Court shares these concerns.           For this case,

           however, the Court need not decide whether drive-stunning

           or pain compliance are, by their nature, constitutionally

           suspect practices.     It will instead suffice to say that

           Defendant's choice to use drive-stun mode, as opposed to

           probe mode, strongly indicates that he did not perceive


           drive stun mode to gain compliance, which was effective
           and stopped Plaintiff's improper behavior." (Def.'s Reply at
           8.)
                                         43
AO 72A

(Rev.8/8

2)
           Plaintiff to be an immediate threat to his safety or prison

           security. Thus, under the analysis of Kingsley, the fourth

           and fifth factors weigh toward excessive force.

                          v.   Plaintiff's Resistance

               As discussed above, video footage shows that Plaintiff

           did not physically resist Defendant during the incident in S-3,

           nor did he make threatening or aggressive movements.

           Defendant argues that Plaintiff "previously resisted" him,

           however, by pulling his left arm out of its restraints. (Def.'s

           Reply at 8.)

               The Court cannot agree. When evaluating Defendant's

           use of force, the Court must view these events using only

           the knowledge that Defendant had at the time. Defendant

           may not, any more than Plaintiff, bolster his case through

                                         44
AO 72A

(Rev.8/8

2)
           the 20/20 vision of hindsight. Here, at the time Defendant

           tased Plaintiff, Defendant did not appear to know that

           Plaintiff had removed his arm from its restraints. Officer

           Bedford had informed Defendant that Plaintiff was "out of his

           chair," but Defendant himself concedes that Officer Bedford

           did not specify what he meant by those words. Defendant

           therefore cannot rely on Plaintiff's specific actions, taken

           before Defendant even entered the room, to argue now that

           Plaintiff "resisted" him.

                Furthermore, even if the Court views Plaintiff's earlier

           conduct as "resistance," the Eleventh Circuit has explained

           that substantial force becomes excessive where, as here, a

           person ceases resisting. "See Danley, 540 F.3d at 1309.

           Footage of S-3 shows that Plaintiff did not remove his arm

                                        45
AO 72A

(Rev.8/8

2)
           from its restraint at any point before Defendant deployed his

           taser. Thus, assuming that Plaintiff was resisting Defendant

           by removing his left arm from the restraint chair, all such

           resistance stopped when Defendant entered the room. After

           that point, the use of significant force was unconstitutionally

           excessive.

               In summary, upon considering the factors laid out in

           Kingsley and relevant decisions by the Eleventh Circuit, the

           Court finds that Defendant violated Plaintiff's constitutional

           right to be free from excessive force. Defendant wielded a

           taser against Plaintiff, who was not physically resisting at the

           time, thereby inflicting significant pain and visible burns.

           This use of force was objectively unreasonable under the

           circumstances. Having found a constitutional violation, the

                                          46
AO 72A

(Rev.8/8

2)
            Court now determines whether Plaintiff's rights were clearly

            established at the time of Defendant's conduct.

                     2.   Clearly Established Law

                "The relevant, dispositive inquiry in determining whether

            a right is clearly established is whether it would be clear to

            a reasonable [individual in the defendant's position] that his

            conduct was unlawful in the situation he confronted." Morris

            v. Town of Lexington, Ala., 748 F.3d 1316, 1322 (11th Cir.

            2014) (emphasis in original) (internal quotation marks and

            citation omitted). Although a plaintiff "need not demonstrate

            that there is case-law specifically addressing his factual

            scenario, existing precedent must have placed the statutory

            or constitutional question beyond debate."       Id. (internal

            quotation marks and citation omitted).       A plaintiff can

                                          47
AO 72A

(Rev. 8/8

2)
           demonstrate that a right is clearly established in one of three

           ways:

               "First, [the plaintiff] may show that 'a materially
               similar case has already been decided.' Second,
               [the plaintiff] can point to a 'broader, clearly
               established principle [that] should control the novel
               facts [of the] situation.' Finally, the conduct
               involved in the case may 'so obviously violate[]
               th[e] constitution that prior case law is
               unnecessary.'"

           Id. (some alterations in original) (quoting Terrell v. Smith,

           668 F.3d 1244, 1255 (11th Cir. 2012)). To carry this burden,

           the plaintiff must point to the law "as interpreted at the time

           by the United States Supreme Court, the Eleventh Circuit,

           or the [Georgia] Supreme Court." Id.

                Defendant contends, and Plaintiff does not appear to

           dispute, that the facts of this case are not "materially similar"

           to the facts of any binding decision. Thus, to determine
                                          48
AO 72A

(Rev.8/8

2)
            whether Plaintiff's rights were clearly established, the Court

            must decide whether a "broad statement" of constitutional

            law applies to this case. Lewis v. City of W. Palm Beach,

            Fla., 561 F.3d 1288, 1292 (11th Cir. 2009) (citation omitted).

            To clearly establish the law in a specific case, a broad

            principle must apply "with obvious clarity," to the point that

            every reasonable officerwould understand the unlawfulness

            of his or her conduct. Coffin v. Brandau, 642 F.3d 999,

            1015 (11th Cir. 2011) (quoting Vinyard v. Wilson, 311 F.3d

            1340, 1351 (11th Cir.2002)).

                 Plaintiff contends that Defendant's actions clearly

            violated the Fourteenth Amendment because Defendant

            used his taser "without any justification" against an

            unresisting inmate. While recognizing that "obvious clarity"

                                           49
AO 72A

(Rev. 8/8

2)
           cases are rare, Coffin, 642 F.3d at 1015, the Court agrees

           with Plaintiff.

                The Eleventh Circuit has maintained consistently that

           substantial force becomes unjustified once a detainee stops

           resisting. See Danley, 540 F.3d at 1309 ("When jailers

           continue to use substantial force against a prisoner who has

           clearly stopped resisting—whether because he has decided

           to become compliant, he has been subdued, or he is

           otherwise incapacitated    that use of force is excessive.");

           see also Smith 834 F.3d at 1294 ("[U]nprovoked taser use

           against a non-hostile and non-violent suspect who has not

           disobeyed instructions violates that suspect's rights . . .

           In the unpublished decision of Robinson v. Lambert, the

           Eleventh Circuit found this principle well-established and

                                         50
AO 72A

(Rev.8/8

2)
           therefore denied the officer's defense of qualified immunity.

           2018 WL 5255238, at *5-6.

               Here, video evidence shows that Defendant tased a

           non-resisting and largely immobilized inmate. Even taking

           into account the fact that Plaintiff was able to remove his left

           arm from its restraint, there is simply no indication that

           Plaintiff threatened or lashed out toward Defendant at any

           time. Footage of the incident instead demonstrates that

           Plaintiff remained still and non-aggressive as Defendant

           approached and tightened his restraints. Thus, the Court

           finds that a broad principle of constitutional law applies to

           this case with obvious clarity. Under such circumstances,

           Defendant is not entitled to summary judgment in his favor

           on the basis of qualified immunity.

                                          51
AO 72A

(Rev.8/8

2)
               B.   State Claims

               Defendant contends that he is entitled to official

           immunity from Plaintiff's claims under Georgia law. He also

           argues that these claims fail on their merits. The Court

           addresses these arguments in turn.

                    1.   Official Immunity

               Georgia's doctrine of official immunity, much like

           qualified immunity under federal law, "offers public officers

           and employees limited protection from suit in their personal

           capacity." Todd v. Brooks, 292 Ga. App. 329, 330, 665

           S.E.2d 11, 12 (2008). This immunity protect public agents

           from individual liability for "discretionary actions taken within

           the scope of their official authority and done without

           willfulness, malice, or corruption." Id. "The rationale for

                                          52
AO 72A

(Rev.8/8

2)
           [official] immunity is to preserve the public employee's

           independence of action without fear of lawsuits and to

           prevent a review of his or her judgment in hindsight." Id. at

           12-13.

               To be immune from suit, an official's actions must have

           been "discretionary" rather than "ministerial."     Banks v.

           Happoldt, 271 Ga. App. 146, 149, 608 S.E.2d 741, 744

           (2004). A ministerial act is "one that is simple, absolute, and

           definite . . . requiring merely the execution of a specific

           duty." Id. (citation omitted). By contrast, a discretionary act

           "calls for the exercise of personal deliberation and judgment,

           which in turn entails examining the facts, reaching reasoned

           conclusions, and acting on them in a way not specifically

           directed." Id. (citation omitted).

                                         53
AO 72A

(Rev.8/8

2)
                If the actions in dispute were discretionary, then the

           officer is immune from suit under state law, unless he or she

           acted "with actual malice or actual intent to cause injury."

           SeIvy v. Morrison, 292 Ga. App. 702, 704, 665 S.E.2d 401,

           404 (2008). "[I]n the context of official immunity, actual

           malice requires a deliberate intention to do wrong," and

           does not include "reckless disregard for the rights and safety

           of others." Id. (alteration in original). A deliberate intention

           to do wrong must be "the intent to cause the harm suffered

           by the plaintiff[]." Id.

                Here, the Parties do not dispute that Defendant's

           actions were discretionary. Defendant is therefore immune

           from Plaintiff's state claims, unless he acted with actual

           malice or actual intent to cause injury.

                                          54
AO 72A

(Rev.8/8

2)
                 Defendant contends that "there is no evidence in the

            record" indicating actual malice or deliberate intent to cause

            injury. Plaintiff responds that Defendant "verbalize[d] his

            malicious intent to harm" through threatening statements

            and thus demonstrated actual malice. The Court agrees

            with Plaintiff and finds that a genuine issue exists as to

            Defendant's state of mind.

                  "[E]vidence demonstrating frustration, irritation, and

            possibly even anger is not sufficient to penetrate official

            immunity, nor is proof of ill will, unless the ill will is combined

            with the intent to do something wrongful or illegal." Selvy,

            292 Ga. App. at 706, 665 S.E.2d at 406. When evaluating

            a claim of excessive force, however, "threatening comments

            are circumstantial evidence of mental state that can be

                                            55
AO 72A

(Rev. 8/8

2)
           considered in determining the intent underlying the use of

           force." Cockrell v. Sparks, 510 F.3d 1307, 1312 (11th Cir.

           2007) (citing Bozeman v. Orum, 422 F.3d 1265, 1272 (11th

           Cir. 2005)).

               In this case, Officer Hudson stated that Defendant

           made multiple threats and violent statements after tasing

           Plaintiff. Defendant purportedly told Plaintiff that "he would

           be better off dead," and that "if [Defendant] could, he would

           kill Plaintiff." Defendant also allegedly said that, if Plaintiff

           caused any other problems, Defendant would "tase

           Plaintiff's ass so bad his mother would not recognize him."

           A jury readily could conclude from such comments that

           Defendant's use of force in this case was not only

           excessive, but also malicious and intentionally unlawful.

                                          56
AO 72A

(Rev.8/8

2)
           Thus, Plaintiff has created a genuine issue of material fact

           with respect to Defendant's official immunity.

                    2.   Merits of the Underlying Claims

                         i.    Battery

               Plaintiff has sued Defendant for battery under Georgia's

           common law.        In Georgia, "any unlawful touching is a

           physical injury to the person and is actionable." Ellison v.

           Burger King Corp., 294 Ga. App. 814, 816, 670 S.E.2d 469,

           472 (2008) (quoting Newsome v. Cooper-Wiss, Inc., 179

           Ga. App. 670, 672, 347 S.E.2d 619, 621 (1986)). A cause

           of action for battery "can be supported by even minimal

           touching." Id. (quoting Darnell v. Houston Cty. Bd. of Educ.,

           234 Ga. App. 488, 490, 506 S.E.2d 385, 388 (1998)).

                Given the "relatively low threshold" for proving battery

                                         57
AO 72A

(Rev.8/8

2)
            in Georgia, the Court must find that Plaintiff has produced

            more than enough evidence to establish an offensive

            touching. Ellison, 294 Ga. App. at 817, 670 S.E.2d at 472.

            Defendant subjected Plaintiff to a painful electric shock

            against his will. The Court also has found, as discussed

            above, that Defendant's actions violated the Fourteenth

            Amendment of the United States Constitution and therefore

            were unlawful. Consequently, Plaintiff has established the

            elements of battery in Georgia, and the Court cannot grant

            summary judgment to Defendant on this claim.

                          ii.   Intentional Infliction of Emotional
                                Distress

                Plaintiff also has sued Defendant for intentional infliction

            of emotional distress under Georgia's common law. To

            establish such a claim in Georgia, a plaintiff must show that:
                                          58
AO 72A

(Rev. 8/8

2)
           "(1) the defendant's conduct was intentional or reckless; (2)

           the conduct was extreme and outrageous; (3) there was a

           causal connection between the conduct and the emotional

           distress; and (4) the emotional distress was severe." Cook

           v. Covington Credit of Georgia, Inc., 290 Ga. App. 825, 828,

           660 S.E.2d 855, 858 (2008) (citation omitted).

               Defendant contends that Plaintiff's emotional distriss

           from the tasing incident was not severe enough to support

           this cause of action. The Court agrees.

               The Georgia Court of Appeals has described "severe"

           emotional distress in the following terms:

               "Emotional distress includes all highly unpleasant
               mental reactions such as fright, horror, grief,
               shame, humiliation, embarrassment, anger,
               chagrin, disappointment, worry, and nausea. It is
               only where it is extreme that liability arises. The
               law intervenes only where the distress inflicted is
                                        59
AO 72A

(Rev,8/8

2)
               so severe that no reasonable person could be
               expected to endure it."

           Jones v. Warner, 301 Ga. App. 39, 42-43, 686 S.E.2d 835,

           839 (2009). Whether emotional distress is "severe" is a

           question of law for the court to decide. Id.

               Here, Plaintiff alleges "economic damages, severe

           mental anguish, and emotional and physical distress."

           (Compl. IT 57.) He further claims to have suffered "PTSD

           type symptoms, including sadness, anxiety, stress, anger,

           depression, frustration, sleeplessness, nightmares, and

           flashbacks from his assault."     (Id. 11 25.) Plaintiff also

           admitted, however, that he has not received any psychiatric

           evaluation or treatment since the incident. (Def.'s Ex. B

           (Docket Entry No. 21-4) ¶ 9.) Such evidence is generally

           necessary to prove a claim of emotional distress. See
                                        60
AO 72A

(Rev 8/8

2)
           Jones, 301 Ga. App. at 43, 686 S.E.2d at 839 ([B]ased on

           [the plaintiff's] . . . failure to seek medical or psychiatric

           treatment for [her] symptoms, [she] could not show that her

           symptoms were sufficiently severe."); Odem v. Pace Acad.,

           235 Ga. App. 648, 656, 510 S.E.2d 326, 333 (1998)

           (dismissing a claim of emotional distress where the plaintiff

           "sought no professional advice from doctors or counselors

           and discussed the matter only informally with his minister").

                Without belittling the painful symptoms that Plaintiff may

           indeed suffer from Defendant's conduct, the Court cannot

           find that Plaintiff has established a claim for intentional

           infliction of emotional distress under Georgia law. Thus,

           regardless of whether Defendant should be entitled to

           official immunity, the Court will grant summary judgment to

                                         61
AO 72A

(Rev 8/8

2)
           Defendant on the merits of this claim.

           IV. Plaintiff's Motion for Summary Judgment

               Like Defendant, Plaintiff moves for summary judgment

           on each of his claims. The Court addresses each of these

           claims and the defenses to them in turn.

               A.   § 1983 Claim

               The Court finds that there are no genuine issues of

           material fact with respect to Plaintiff's § 1983 claim, and

           Plaintiff is entitled to judgment as a matter of law. Because

           Plaintiff bears the burden of proving excessive force, he

           must show that "no reasonable trier of fact could find other

           than for [him]." Calderone, 799 F.2d at 259. His evidence

           must "remove genuine doubt from the issue altogether."

           Franklin, 2006 WL 2632298, at *5. Although this threshold

                                        62
AO 72A

(Rev.8/8

2)
           is demanding and difficult to meet, the Court concludes that

           Plaintiff has done so in this case.

                The facts of this case are largely undisputed. Although the

           Parties contest whether Defendant's use of force was legally

           justified, neither side denies the tasing itself or the events

           leading up to it. Furthermore, prison cameras have recorded

           this incident and placed most of the key facts beyond

           reasonable dispute. See Scott v. Harris, 550 U.S. 372,380-381

           (2007) (holding that courts may not, at summary judgment, view

           the facts in a light that is "blatantly contradicted" by video

           evidence). Where there is no dispute as to any material fact, as

           here, whether an officer's conduct amounted to excessive force

           becomes a question of law for the Court.        The Court has

           resolved that legal question above, in connection with

           Defendant's Motion for Summary Judgment.

                                           63
AO 72A

(Rev.8/8

2)
               Thus, the Court finds that Plaintiff has removed genuine

           doubt from this case. No reasonable jury could find other than

           for Plaintiff, and the Court will grant summary judgment to

           Plaintiff on his claim of excessive force.

                B.   State Claims

                     1.   Official Immunity

                The Court finds that a genuine issue exists as to

           whether Defendant is entitled to official immunity. To win

           summary judgment on this issue, Plaintiff must demonstrate

           beyond all reasonable dispute that Defendant acted with

           actual malice or actual intent to cause injury. Plaintiff has

           not made that showing here.

                As discussed above, Plaintiff offers evidence that

           Defendant made multiple threatening comments at the time


                                           64
AO 72A

(Rev.8/8

2)
           of the tasing.    These comments would support a jury's

           finding that Defendant used his taser maliciously or with an

           intention to cause harm. They do not, however, require

           such a finding.    The Court has determined above that

           Defendant's actions were objectively unreasonable, but that

           conclusion does not place Defendant's subjective state of

           mind beyond reasonable doubt.

               Based on the evidence, a jury could find that

           Defendant's use of force, though out of proportion to the

           need for such force, was not malicious or solely intended to

           injure Plaintiff. At the time of the incident, Defendant was

           responding to a warning that Plaintiff was "out of his chair."

           Plaintiff also had been disruptive and rebellious at various

           points throughout the night. Given these circumstances, a

                                         65
AO 72A

(Rev.8/8

2)
           reasonable trier of fact could conclude that Defendant's

           actions, though excessive and perhaps fueled by anger,

           were not undertaken with actual malice.        The Court

           therefore cannot grant summary judgment to Plaintiff on the

           issue of official immunity.

                    2.   Merits of the Underlying Claims

                         I.   Battery

               The Court finds that Plaintiff has placed the merits of

           his battery claim beyond reasonable dispute. To establish

           battery under Georgia law, Plaintiff must prove an unlawful

           and offensive touching. As discussed above, in connection

           with Defendant's Motion for Summary Judgment, Plaintiff

           provides ample and undisputed evidence that Defendant

           subjected Plaintiff to painful and offensive contact with a

                                         66
AO 72A

(Rev.8/8

2)
           taser.   Furthermore, the Court has concluded that

           Defendant's taser use was unconstitutional and therefore

           unlawful. As such, there is no genuine issue in this case as

           to the elements of battery. Thus, although the question of

           Defendant's official immunity remains, the Court will grant

           summary judgment to Plaintiff on the underlying merits of his

           battery claim.

                            ii.   Intentional Infliction of Emotional
                                  Distress

                As discussed above, in connection with Defendant's

           Motion for Summary Judgment, Plaintiff has failed to support

           his claim for intentional infliction of emotional distress.

           Plaintiff offers no evidence sufficient to find that he suffered

           "severe" emotional distress from this incident. Accordingly,

           the Court will dismiss Plaintiff's claim for emotional distress
                                            67
AO 72A

(Rev.8/8

2)
           and deny Plaintiff's Motion for Summary Judgment with

           respect to it.

           V.   Summary

                To summarize, the Court finds as a matter of law that

           Defendant violated Plaintiff's right, under the Fourteenth

           Amendment of the United States Constitution, to be free

           from excessive force. It further finds that Plaintiff's rights

           were clearly established at the time of the violation. Thus,

           Defendant is not entitled to qualified immunity and is liable

           to Plaintiff under 42 U.S.C. § 1983. Notwithstanding the

           Court's ruling on liability, however, a jury still must determine

           the amount of Plaintiff's damages.

                The Court finds as a matter of law that Plaintiff has

           failed to support his claim for intentional infliction of

                                          68
AO 72A

(Rev.8/8

2)
           emotional distress, and it will dismiss that claim.

               The Court finds as a matter of law that Plaintiff has

           established the elements of his claim for battery under

           Georgia, and he is entitled to summary judgment on the

           merits of that claim. Genuine issues of material fact remain,

           however, with respect to whether Defendant is entitled to

           official immunity from Plaintiff's battery claim.

           VI. Conclusion

               ACCORDINGLY, the Court GRANTS IN PART AND

           DENIES IN PART Defendant's Motion for Summary

           Judgment [21].

                The Court GRANTS the Motion with respect to

           Plaintiff's emotional distress claim under Georgia law.

                The Court DENIES the Motion with respect to Plaintiff's

                                         69
AO 72A

(Rev.8/8

2)
           claim of excessive force under § 1983, with respect to the

           issue of official immunity, and with respect to Plaintiff's

           battery claim under Georgia law.

               The Court also GRANTS IN PART AND DENIES IN

           PART Plaintiff's Motion for Summary Judgment [25].

               The Court GRANTS the Motion with respect to

           Defendant's liability under § 1983, and with respect to the

           merits of Plaintiff's battery claim under Georgia law. A jury

           must determine the amount of Plaintiff's damages.

               The Court DENIES the Motion with respect to the issue

           of official immunity, and with respect to Plaintiff's emotional

           distress claim under Georgia law.

               The Court ORDERS the Parties to file their proposed

           consolidated pretrial order WITHIN THIRTY (30) DAYS after

                                         70
AO 72A

(Rev.8/8

2)
           the date of this Order. Unless the Court orders otherwise,

           all Motions in Limine are due BY NO LATER THAN

           FOURTEEN (14) DAYS prior to the date on which the trial

           of this case is scheduled to begin.     The Court will not

           consider untimely filed Motions in Limine unless a party can

           show good cause for the late filing.



               IT IS SO ORDERED, this thed4'day of January, 2019.


                         SE     R UNI    D ST'ATES DASTR4CT JUDGE




                                        71
AO 72A

(Rev.8/8

2)
